Title: From George Washington to Thomas Newton, 18 December 1785 [letter not found]
From: Washington, George
To: Newton, Thomas Jr.

Letter not found: to Thomas Newton, Jr., 18 Dec. 1785. It was advertised by Parke-Bernet Galleries in its second sale of the contents of John Grebbel’s library, 22–24 Jan. 1941, as “about 65 words.” The letter, quoted in the Carnegie Book Shop catalog no. 193, reads: “I should be glad if it was paid to Doctr David Stuart, a Delegate in Assembly at Richmond from this County and who I am sure would readily oblige me by bringing it up. . . .”